1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
     Linda_allison@fd.org
5
6    Attorney for Defendant
     JASON VALENZUELA
7
8
9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                      )     NO. 2:19-PO-00203-KJN
                                                    )
13                         Plaintiff,               )     STIPULATION AND ORDER
                                                    )     TO CONTINUE STATUE CONFERENCE
14          v.                                      )
                                                    )     DATE:        October 30, 2019
15   JASON VALENZUELA,                              )     TIME:        9:00 a.m.
                                                    )     JUDGE:       Hon. Kendall J. Newman
16                         Defendant.               )
                                                    )
17                                                  )
18          It is hereby stipulated and agreed to between the United States of America through
19   STEPHEN CODY, Special Assistant U.S. Attorney, and defendant JASON VALENZUELA by
20   and through his counsel, LINDA C. ALLISON, Assistant Federal Defender, that the status
21   conference set for September 18, 2019 be continued to October 30, 2019 at 9:00 a.m.
22          The continuance is requested to accommodate the schedule of defense counsel who is
23   currently out of the country. Counsel needs additional time review discovery and to consult with
24   her client concerning plea negotiations. The parties stipulate that the Court should find the ends
25   of justice served by the granting of such continuance outweigh the interests of the public and the
26   defendant in a speedy trial.
27
28

                                                    -1-
1            Speedy trial time is to be excluded from the date of this order through the date of the status
2    conference set for October 30, 2019 pursuant to 18 U.S.C. § 3161 (h)(7)(A) and (B)(iv) [reasonable
3    time to prepare] (Local Code T4).
4    DATED: September 16, 2019                               Respectfully submitted,
5
                                                             HEATHER E. WILLIAMS
6                                                            Federal Defender
7
                                                             /s/ Linda C. Allison
8                                                            LINDA C. ALLISON
                                                             Assistant Federal Defender
9                                                            Attorney for Defendant
                                                             JASON VALENZUELA
10
11
     DATED: September 16, 2019                               McGREGOR W. SCOTT
12                                                           United States Attorney
13
                                                             /s/ Stephen Cody
14                                                           STEPHEN CODY
                                                             Special Assistant U.S. Attorney
15                                                           Attorney for Plaintiff
16                                                 ORDER
17
18           The Court, having received, read, and considered the stipulation of the parties, and good
19   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The Court
20   specifically finds that the failure to grant a continuance in this case would deny counsel reasonable
21   time necessary for effective preparation, taking into account the exercise of due diligence. The
22   Court finds that the ends of justice to be served by granting the requested continuance outweigh
23   the best interests of the public and defendants in a speedy trial.
24           The Court orders that the time from the date of the parties stipulation, September 18, 2019
25   up to and including October 30, 2019, shall be excluded from computation of time within which
26   the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161
27   (h)(7)(A) and (B)(iv) T4 [reasonable time for counsel to prepare] (Local Code T4). It is further
28

                                                       -2-
1    ordered that the September 18, 2019 status conference shall be continued until October 30, 2019,
2    at 9:00 a.m.
3    Dated: September 16, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
